552 F.2d 1032
15 Fair Empl.Prac.Cas.  344, 14 Empl. Prac.Dec. P 7587Darla Jeanne GARBER, Appellant,v.SAXON BUSINESS PRODUCTS, INC., Appellee.
No. 76-1610.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 13, 1977.Decided Feb. 14, 1977.

Elaine C. Major, Arlington, Va., for appellant.
Hill B. Wellford, Jr., Richmond, Va.  (Francis V. Lowden, Jr., Christine H. Perdue, Hunton & Williams, Richmond, Va., on brief), for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The district court, without granting leave to amend, dismissed the plaintiff's complaint in which she alleged that she had been discharged for rebuffing the sexual advances of her male supervisor, in violation of Title VII of the Civil Rights Act of 1964, on the ground that the complaint failed to allege a good cause of action.  We disagree.  We think that the complaint and its exhibits, liberally construed, allege an employer policy or acquiescence in a practice of compelling female employees to submit to the sexual advances of their male supervisors in violation of Title VII.  The judgment of dismissal must be reversed and the case remanded for further proceedings.


2
REVERSED AND REMANDED.